Citation Nr: 0525550	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-28 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to recognition as the 
veteran's surviving spouse for Department of Veterans Affairs 
(VA) death pension purposes.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran had recognized service from August 1941 to July 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision dated in October 2002, which 
denied the appellant's request to reopen her claim for 
recognition of the appellant as the veteran's surviving 
spouse for the purpose of obtaining VA death benefits.


FINDINGS OF FACT

1.  By a Board decision in April 2001, reopening of a 
previously denied claim for recognition of the appellant as 
the veteran's surviving spouse for the purpose of obtaining 
VA death benefits was denied.

2.  The evidence submitted since the April 2001 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the 
April 2001 Board decision, and the claim for recognition of 
the appellant as the veteran's surviving spouse for the 
purpose of obtaining VA death benefits is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

The VA provided the veteran with notification of the duty to 
assist in an August 2004 letter.  In this letter, the 
appellant was told of the requirements to establish basic 
entitlement to survivors benefits, of the reasons for the 
denial of this claim, of her and VA's respective duties, and 
she was asked to provide information in her possession 
relevant to the claim.  The duty to assist letter and the 
SSOC specifically notified the appellant that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  She was advised 
that the RO would make reasonable attempts to obtain records 
not held by a Federal Agency, but it was her responsibility 
to provide enough information, including provide a properly 
executed release so that VA could request the records for 
her.  The appellant was also asked to advise VA if there were 
any other information or evidence she considered relevant to 
this claim so that VA could help by getting that evidence.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in August 2004, 
this claim was readjudicated based upon all the evidence of 
record in October 2004.  There is no indication that the 
disposition of this claim would have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Service records, VA records and private records, 
were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  An examination is not necessary in this matter 
wherein the issue is whether the appellant qualifies for VA 
benefits as a surviving spouse.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  New and Material Evidence 

In a June 1998 decision, the Board determined that the 
appellant was not entitled to recognition as the surviving 
spouse of the veteran for VA purposes.  The appellant did not 
appeal the Board's decision.  

The appellant attempted to reopen her claim in December 1999.  
In an April 2001 decision, the Board determined that no new 
and material evidence had been submitted to reopen the 
previously denied claim.  The Board found the evidence 
submitted to be cumulative and redundant with evidence that 
had previously been before the Board in 1998.  The appellant 
appealed this decision to the Court of Appeals for Veterans 
Claims (CAVC), however the appeal was found to be untimely 
and the CAVC dismissed the appeal in November 2001 based on 
lack of jurisdiction due to an untimely appeal.  The 
appellant attempted to reopen her claim in July 2003.  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2004).  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2004).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

Regardless of the determination reached by the Board, the 
Board must find that new and material evidence has been 
presented in order to establish its jurisdiction to review 
the merits of a previously denied claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996). 

To be entitled to VA death benefits as a surviving spouse of 
a veteran, the claimant must have been the veteran's spouse 
at the time of the veteran's death and have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death, except where there is a 
separation due to misconduct, or procured by, the veteran 
without the fault of the spouse. 38 U.S.C.A. § 101(3) (2002).  
Fault or the absence of fault is to be determined based on an 
analysis of conduct at the time of separation.  Gregory v. 
Brown, 5 Vet. App. 108, 112 (1993).  Temporary separations 
will not break the continuity of cohabitation. 38 C.F.R. § 
3.53(a) (2004). The statement of the surviving spouse as to 
the reason for separation will be accepted in the absence of 
contradictory information.  If the evidence established the 
separation was by mutual consent and that the parties lived 
apart for the purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
cohabitation will not be considered as having been broken. 38 
C.F.R. § 3.53(b).

The pertinent evidence of record at the time of the previous 
Board decisions include statements, various VA documents 
including Declaration of Status of Dependents and Eligibility 
Verification reports submitted by the veteran, a 1994 Field 
Investigation report, and the appellant's claim for VA death 
benefits.  These documents revealed that the veteran and the 
appellant were married on June 24, 1944, but that the veteran 
had reported numerous times that he and the appellant were 
estranged since about 1960 or 1962 and that while still 
married, they did not live together and the veteran was 
living with a common law wife since the early 1960's.  The 
1994 Field investigation disclosed that the veteran lived 
with his common-law wife and that the appellant lived on the 
other side of the fence on property.  Neighbors verified that 
the veteran and the appellant had been separated since the 
1960s and that the veteran was living with his common-law 
spouse and not with the appellant. The veteran reported that 
while he was away working he and the appellant initiated a 
verbal separation by reason of her infidelity during his 
absence.  The appellant reported the same facts, and stated 
that she lived with another man for a period of three years 
and had a child by him.  

In her September 1996 claim for VA death benefits, following 
the veteran's death on September 15, 1996, the appellant 
stated that she had not lived continuously with the veteran 
from the date of marriage to the death of death due to 
marital differences.  The Board denied this claim in June 
1998 on the basis that found that at the time of the 
veteran's death, he was living with a woman other than the 
appellant, whom he characterized as his common-law wife, and 
the appellant was living in a separate residence from the 
veteran.  .

Evidence submitted in conjunction with her appeal consisted 
of lay statements submitted in December 1999 by individuals 
claiming that the veteran and the appellant had reconciled 
and that he had made her a legal beneficiary for his 
Philippine Veterans Affairs Office (PVAO) pension and that 
she attended to his needs when he became sickly and bedridden 
and assisted with his funeral arrangements.  However these 
lay statements also noted that the veteran had a common law 
wife prior to his death, and that the reconciliation took 
place even in the presence of this common law wife.  An 
October 1999 certification from the PVAO indicated that the 
appellant is a regular pensioner of the PVAO and that her 
claim for "Old Age Pension-Surviving Spouse" was approved and 
effective in September 1996.  In April 2001, the Board denied 
this claim on the basis that the evidence submitted was not 
new and material to reopen her claim

Evidence received after the April 2001 Board decision 
includes three lay statements submitted by friends and 
acquaintances of the veteran and appellant in May 2003 and 
July 2003.  The May 2003 statement indicated that the 
individual knew the veteran and his wife since 1963 and that 
they entertained friends in the manner of a married couple.  
He stated that the veteran had told him that appellant was at 
fault for their temporary separation but that a little over a 
year after the temporary separation, the veteran had tried to 
reconcile and he believed that they had reconciled and were 
continuously living together at the time of the veteran's 
death.  This witness also referred to the appellant as his 
own wife in this statement, but was unclear as to whether 
they were currently married.  

The July 2003 statements from two additional witnesses stated 
that they were close friends with the veteran and the 
appellant and that they visited and participated in 
activities with appellant and the veteran and observed them 
to behave as a married couple.  They indicated that the 
appellant and the veteran had reconciled at the time of his 
death and that prior to his death the appellant took care of 
him.  One witness, a neighbor stated that she observed them 
to live continuously together as husband and wife for nearly 
fifty years and that at his funeral, she observed appellant 
being treated as the veteran's widow by other mourners.

The appellant stated that the veteran lived next door to her 
residence, which allowed her to receive an apportionment of 
his pension.  She stated that more than three years after her 
affair causing the separation ended, the veteran begged for 
reconciliation, but noted that he had a jealous live in 
partner at the time.  She stated that he used her legal 
address for correspondences and argued that based on these 
facts she should be entitled to status as a surviving spouse 
for VA benefits.  

Also submitted after April 2001 is a separation document 
dated in March 1960 signed by the veteran and appellant 
stating that during the time he was living away from her due 
to working in Guam, he heard of rumors of the appellant 
having an affair.  He acknowledged being a "womanizer" 
himself and understood her situation.  The agreement stated 
that due to such problems they agreed to separate and live 
with other people until such time when they would decide to 
reconcile after this temporary separation agreement.  

In June 2005 translations were made of certain documents in 
the claims file.  One of the translations concerned a 
criminal investigation when the appellant alleged she was 
sexually assaulted by an acquaintance in December 1959.  The 
document contained a statement acknowledging that she was 
married at the time of this incident and denied that it was 
consensual.  The acquaintance is noted to have the same name 
as the man she was said to have had an affair with in the 
January 1994 VA field exam.  The other translations described 
the appellant, described as the veteran's first legal wife.  
The statement went on to say that she had a child by another 
man in 1961, but that she and the veteran reconciled and were 
together at the time of his death.

Other records submitted since April 2001 consists of a folder 
containing documents described as seized from the home of an 
individual during a raid by the Philippine National Bureau of 
Investigation.  These documents are duplicates of documents 
that were already of record in April 2001 or are litigation 
documents generated in conjunction with the appeal made to 
the CAVC, which was later dismissed by the CAVC in November 
2001.  

After careful and longitudinal review of the evidence 
presented in this case, the Board finds that the evidence 
submitted since the April 2001 Board determination does not 
constitute new and material evidence.  The new evidence in 
essence is duplicative of evidence already of records in 
April 2001, which alleged that the veteran and the appellant 
reconciled prior to his death, that they were on friendly 
terms and that she helped care for him prior to his death.  
None of this evidence proved that the veteran and the 
appellant, while on good terms prior to his death, actually 
lived as man and wife.  The evidence does not refute the 
prior evidence showing that the veteran lived separately from 
appellant and had a common law wife prior to his death.  

Such evidence is not material and does not relate to an 
unestablished fact necessary to substantiate the claims.  The 
Board notes that although this medical evidence is new, in 
that it was not previously of record, it is not material to 
the claims.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).

The claimant has not submitted new and material evidence 
sufficient to reopen the previously denied claim for 
entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) death pension 
purposes.


ORDER

No new and material evidence has been submitted, and the 
claim of entitlement to recognition as the veteran's 
surviving spouse for Department of Veterans Affairs (VA) 
death pension purposes is not reopened.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


